In a proceeding to fix fees for legal services rendered by Samuel Goldstein & Sons, the petitioner appeals from an order of the Supreme Court, Nassau County, entered October 30, 1979, which fixed the amount at $57,949. Order modified, on the law, by reducing the award to $50,872. As so modified, order affirmed, with one bill of $50 costs and disbursements to the respondents appearing separately and filing separate briefs. “Generally, an attorney’s charging lien extends only to disbursements and services rendered in the particular action in which they were incurred, and does not cover a general balance due the attorney or charges rendered in other causes” (7 NY Jur 2d, Attorneys, § 181, p 106). In this case the amount awarded to satisfy the charging lien of the attorney included fees which accrued for services rendered in other proceedings and has been reduced accordingly. Hopkins, J.P., Titone, Gibbons and Rabin, JJ., concur.